FILED
                                                              Jul 08 2016, 8:37 am
      MEMORANDUM DECISION
                                                                  CLERK
                                                              Indiana Supreme Court
                                                                 Court of Appeals
      Pursuant to Ind. Appellate Rule 65(D), this                  and Tax Court
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Barbara J. Simmons                                         Gregory F. Zoeller
      Oldenburg, Indiana                                         Attorney General of Indiana
                                                                 Lyubov Gore
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Sauntio Carter,                                           July 8, 2016

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                49A02-1511-CR-1822
              v.                                                Appeal from the Marion Superior
                                                                Court.
                                                                The Honorable Christina R.
      State of Indiana,                                         Klineman, Judge.
      Appellee-Plaintiff.                                       Cause No. 49G17-1507-F6-26649




      Barteau, Senior Judge



                                     Statement of the Case
[1]   Sauntio Carter appeals his conviction of battery resulting in bodily injury, a

      Class A misdemeanor. Ind. Code § 35-42-2-1 (2014). We affirm.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1822 | July 8, 2016      Page 1 of 5
                                                     Issue
[2]   Carter raises one issue, which we restate as: whether the State of Indiana

      presented sufficient evidence to rebut Carter’s claim of self-defense.



                            Facts and Procedural History
[3]   Kiana Moore and Carter were in a romantic relationship from April 2015 until

      July 2015. On June 27, 2015, she went to Carter’s house after they argued on

      the phone. They continued to argue outside the house, and Moore went inside

      to get her laundry. She picked up her laundry basket and prepared to leave, but

      Carter continued to argue with her. Next, Carter knocked the basket out of

      Moore’s hands and struck her in the face. Carter’s punch “busted [her] lip,”

      causing bleeding. Tr. p. 10. Moore defended herself, attempting to prevent

      Carter from hitting her. After she broke away from Carter, she left the house

      and contacted the police.


[4]   The State charged Carter with strangulation, a Level 6 felony, and battery

      resulting in bodily injury, a Class A misdemeanor. Carter waived his right to a

      jury trial. At the bench trial, Moore testified as set forth above. Carter

      presented a claim of self-defense, claiming Moore attacked him first. After the

      presentation of evidence, the court concluded: “I don’t doubt there was a lot of

      screaming and yelling but I believe her story.” Id. at 27. The court determined

      Carter was not guilty of strangulation but was guilty of battery and sentenced

      him accordingly. This appeal followed.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1822 | July 8, 2016   Page 2 of 5
                                 Discussion and Decision
[5]   Carter asserts the State failed to present sufficient evidence to disprove his claim

      of self-defense. When a claim of self-defense is raised and finds support in the

      evidence, the State has the burden of negating at least one of the necessary

      elements. Wilson v. State, 770 N.E.2d 799, 800 (Ind. 2002). The State may

      meet this burden by rebutting the defense directly, by affirmatively showing the

      defendant did not act in self-defense, or by simply relying upon the sufficiency

      of its evidence in chief. Cole v. State, 28 N.E.3d 1126, 1137 (Ind. Ct. App.

      2015).


[6]   The standard of review for a challenge to the sufficiency of evidence to rebut a

      claim of self-defense is the same as the standard for any sufficiency of the

      evidence claim. Bryant v. State, 984 N.E.2d 240, 250 (Ind. Ct. App. 2013), trans.

      denied. We do not reweigh the evidence or judge the credibility of the

      witnesses. Id. We consider only the probative evidence and reasonable

      inferences drawn from the evidence that support the verdict. Id. If the

      defendant is convicted despite a claim of self-defense, this Court will reverse

      only if no reasonable person could say that self-defense was negated by the

      State beyond a reasonable doubt. Wilson, 770 N.E.2d at 800-01.


[7]   “A person is justified in using reasonable force against any other person to

      protect the person or a third person from what the person reasonably believes to

      be the imminent use of unlawful force.” Ind. Code § 35-41-3-2(c) (2013). “No

      person in this state shall be placed in legal jeopardy of any kind whatsoever for


      Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1822 | July 8, 2016   Page 3 of 5
      protecting the person or a third person by reasonable means necessary.” Id. A

      person is not justified in using force if “the person has entered into combat with

      another person or is the initial aggressor unless the person withdraws from the

      encounter and communicates to the other person the intent to do so and the

      other person nevertheless continues or threatens to continue unlawful action.”

      Ind. Code § 35-41-3-2(g).


[8]   To prevail on a claim of self-defense under Indiana Code section 35-41-3-2, a

      defendant must have: (1) acted without fault; (2) been in a place where he or

      she had a right to be; and (3) been in reasonable fear or apprehension of bodily

      harm. Weedman v. State, 21 N.E.3d 873, 891-92 (Ind. Ct. App. 2014), trans.

      denied.


[9]   Based on our review of the transcript, the State submitted sufficient evidence to

      rebut Carter’s claim of self-defense. Viewing the facts in the light most

      favorable to the judgment, Carter attacked Moore first, and she merely blocked

      his punches. Furthermore, he did not withdraw from the confrontation. To the

      contrary, he continued to attack Moore until she was able to break away from

      him and flee. Under these circumstances, Carter was not entitled to use force.

      See Cole, 28 N.E.3d at 1137 (evidence showed defendant was the aggressor and

      thus was not entitled to use force). Carter’s challenge to the sufficiency of the

      evidence fails.



                                              Conclusion

      Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1822 | July 8, 2016   Page 4 of 5
[10]   For the reasons stated above, we affirm the judgment of the trial court.


[11]   Affirmed.


       Mathias, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1822 | July 8, 2016   Page 5 of 5